Third District Court of Appeal
                               State of Florida

                      Opinion filed November 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-399
                        Lower Tribunal No. 21-5946
                           ________________


                      Vladimir Rolando Avalos,
                                  Appellant,

                                     vs.

                         Amaury Diaz Velarde,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     Marrero, Chamizo, Marcer Law, LP, and David T. Valero, for appellant.

     Green, Matzner & Kellner, P.A., and Jay B. Green (Boca Raton);
Russo Appellate Firm, P.A., and Elizabeth K. Russo, for appellee.


Before FERNANDEZ, C.J., and HENDON, and LOBREE, JJ.

     PER CURIAM.
      Affirmed. See Brookie v. Winn-Dixie Stores, Inc., 213 So. 3d 1129,

1131-32 (Fla. 1st DCA 2017) ("Appellee[ ] did not violate any legal duty to

Appellant, who observed the condition but was injured by failing to use due

care for his own safety . . . . Appellee[ ] owed no duty to warn Appellant of

the open and obvious condition, because Appellees' knowledge of the

condition was not ‘superior’ to Appellant's.").




                                       2